Title: From Benjamin Franklin to Lord Kames, 25 February 1767
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


This letter appears in two forms and offers a puzzle that the editors are unable wholly to solve. One manuscript, dated Feb. 25, 1767, and marked at the top “Copy,” is entirely in Franklin’s hand except for two of its three endorsements on the final page. The other manuscript, dated April 11, 1767, is in an unidentified hand except that the date line at the top, the signature, and the address and franking on a separate but accompanying address sheet, are in Franklin’s hand. Most of the phraseology in the body of the letter is identical in the two manuscripts, but differences, generally of little importance, appear in twelve places.
Subsequent letters from Franklin to Lord Kames dated Feb. 28, 1768, Jan. 1, 1769, and Feb. 21, 1769, all in the Scottish Record Office, establish clearly that Franklin wrote a long letter to Kames in February or early March 1767 “on the Subject of the Disputes with America,” but that the letter apparently “miscarried,” and that Kames never received it. With his letter of Feb. 21, 1769, therefore, Franklin sent “a Copy of it from my Book.” The editors believe that the surviving manuscript dated Feb. 25, 1767, marked “Copy” and wholly in Franklin’s hand is the replacement Franklin made from his letterbook copy of the lost original and sent to Kames on Feb. 21, 1769.
The manuscript dated April 11, 1767, mostly in an unidentified hand but with date, signature, address, and frank written by Franklin, also found among Kames’s papers, leaves the present editors at a loss for satisfactory identification and explanation. Several remotely plausible reconstructions of events are possible, though none seems truly satisfying. It is conceivable, for example, that on April 11, 1767, Franklin started to write a letter to one of his correspondents but was interrupted after completing only the date line. Then some unidentified helper whom he had asked to make a copy of the February letter to Kames took this sheet of paper and, without bothering to rewrite the date line, began his copying task. Later Franklin signed this copy and prepared an address sheet without noticing that the date at the top of the first page was not that of the original letter. But if some such procedure as this took place, it is hard to understand how this copy got among Kames’s papers without his reading it and replying to Franklin sooner or later with lengthy comments on the political and constitutional issues his American friend had raised.
So far as internal evidence is concerned, Franklin could have written everything in the letter either in February or in April 1767. It is true that British displeasure with the New York Assembly’s refusal to obey the Quartering Act (to which Franklin devoted considerable space in this letter) seems to have increased between February and April, but there is plenty of evidence in private letters and in newspapers that this British resentment was already strongly and openly enough expressed by the latter part of February to explain Franklin’s giving the topic so much concerned attention at that time. There is nothing else in the letter that could not have been said equally well in both months.
Ever since Lord Kames’s biographer first printed this letter in 1814 from the April 11 version and with the April date, other writers and editors have followed suit. The present editors, however, prefer to use the February 25 version. Its date conforms to Franklin’s memory, twice expressed, as to when he first wrote the letter; this manuscript, moreover, is closer to the author: its text is entirely in his handwriting, and we have his word that he copied it from his own letterbook. The differences in phraseology between the two versions may represent errors of the scribe who wrote out the April 11, 1767, version, or changes Franklin introduced while making the copy in February 1769, or a combination of the two explanations. Whatever their sources, these differences are all pointed out in footnotes below, and the reader may accept whichever version his or her own judgment prescribes.
 

My dear Friend,
London, Feb. 25. 1767.
I Received your Favour of Jan. 19. You have kindly reliev’d me from the Pain I had long been under. You are Goodness itself.
I ought long since to have answered yours of Decr. 25. 1765. I never receiv’d a Letter that contain’d Sentiments more suitable to my own. It found me under much Agitation of Mind on the very important Subject it treated. It fortified me greatly in the Judgment I was inclined to form (tho’ contrary to the general Vogue) on the then delicate and critical Situation of Affairs between Britain and her Colonies; and on that weighty Point their Union: You guess’d aright in supposing I could not be a Mute in that Play. I was extreamly busy, attending Members of both Houses, informing, explaining, consulting, disputing, in a continual Hurry from Morning to Night till the Affair was happily ended. During the Course of it, being called before the House of Commons, I spoke my Mind pretty plainly. Inclos’d I send you the imperfect Account that was taken of that Examination; you will there see how intirely we agree, except in a Point of Fact of which you could not but be mis-inform’d, the Papers at that time being full of mistaken Assertions, that the Colonies had been the Cause of the War, and had ungratefully refus’d to bear any part of the Expence of it. I send it you now, because I apprehend some late Incidents are likely to revive the Contest between the two Countries. I fear it will be a mischievous one. It becomes a Matter of great Importance that clear Ideas should be formed on solid Principles, both in Britain and America, of the true political Relation between them, and the mutual Duties belonging to that Relation. Till this is done, they will be often jarring. I know none whose Knowledge, Sagacity and Impartiality, qualify them so thoroughly for such a Service, as yours do you. I wish therefore you would consider it. You may thereby be the happy Instrument of great Good to the Nation, and of preventing much Mischief and Bloodshed. I am fully persuaded with you, that a consolidating Union, by a fair and equal Representation of all the Parts of this Empire in Parliament, is the only firm Basis on which its political Grandeur and Stability can be founded. Ireland once wish’d it, but now rejects it. The Time has been when the Colonies might have been pleas’d with it; they are now indifferent about it; and, if ’tis much longer delay’d, they too will refuse it. But the Pride of this People cannot bear the Thoughts of it. Every Man in England seems to consider himself as a Piece of a Sovereign over America; seems to jostle himself into the Throne with the King, and talks of OUR Subjects in the Colonies. The Parliament cannot well and wisely make Laws suited to the Colonies, without being properly and truly informed of their Circumstances, Abilities, Temper, &c. This it cannot be without Representatives from thence. And yet it is fond of this Power, and averse to the only Means of duly acquiring the necessary Knowledge for exercising it, which is desiring to be omnipotent without being omniscient.
I have mentioned that the Contest is like to be revived. It is on this Occasion. In the same Session with the Stamp Act, an Act was pass’d to regulate the Quartering of Soldiers in America. When the Bill was first brought in, it contain’d a Clause impowering the Officers to quarter their Soldiers in private Houses; this we warmly oppos’d, and got it omitted. The Bill pass’d however, with a Clause that empty Houses, Barns, &c. should be hired for them; and that the respective Provinces where they were, should pay the Expence, and furnish Firing, Bedding, Drink, and some other Articles, to the Soldiers, gratis. There is no way for any Province to do this, but by the Assembly’s making a Law to raise the Money. Pensilvania Assembly has made such a Law. New York Assembly has refus’d to do it. And now all the Talk here is to send a Force to compel them.
The Reasons given by the Assembly to the Governor for their Refusal, are, That they understand the Act to mean the furnishing such things to Soldiers only while on their March thro’ the Country, and not to great Bodies of Soldiers, to be fixt as at present in the Province, the Burthen in the latter Case being greater than the Inhabitants can bear: That it would put it in the Power of the Captain General to oppress the Province at pleasure, &c. But there is suppos’d to be another Reason at bottom, which they intimate, tho’ they do not plainly express it; to wit, that it is of the nature of an internal Tax laid on them by Parliament, which has no Right so to do. Their Refusal is here called Rebellion, and Punishment is thought of.
Now waiving that Point of Right, and supposing the Legislatures in America subordinate to the Legislature of Great Britain, one might conceive, I think, a Power in the superior Legislature to forbid the inferior Legislature’s making particular Laws; but to enjoin it to make a particular Law, contrary to its own Judgment, seems improper, an Assembly or Parliament not being an executive Officer of Government, whose Duty it is, in Law-making, to obey Orders; but a deliberative Body, who are to consider what comes before them, its Propriety, Practicability, or Possibility, and to determine accordingly. The very Nature of a Parliament seems to be destroy’d, by supposing it may be bound and compell’d by a Law of a superior Parliament to make a Law contrary to its own Judgment.
Indeed the Act of Parliament in question has not, as in other Acts, when a Duty is injoined, directed a Penalty on Neglect or Refusal, and a Mode of Recovering that Penalty. It seems therefore to the People in America as a mere Requisition, which they are at Liberty to comply with or not as it may suit or not suit the different Circumstances of different Colonies. Pensilvania has therefore voluntarily comply’d. New York, as I said before, has refus’d. The Ministry that made the Act, and all their Adherents, call out for Vengeance. The present Ministry are perplext, and the Measures they will finally take on the Occasion are unknown. But sure I am, that, if Force is us’d, great Mischief will ensue, the Affections of the People of America to this Country will be alienated, your Commerce will be diminished, and a total Separation of Interests be the final Consequence.
It is a common but mistaken Notion here, that the Colonies were planted at the Expence of Parliament, and that therefore the Parliament has a Right to tax them, &c. The Truth is, they were planted at the Expence of private Adventurers, who went over there to settle with Leave of the King given by Charter. On receiving this Leave and these Charters, the Adventurers voluntarily engag’d to remain the King’s Subjects, though in a foreign Country, a Country which had not been conquer’d by either King or Parliament, but was possess’d by a free People. When our Planters arriv’d, they purchas’d the Lands of the Natives without putting King or Parliament to any Expence. Parliament had no hand in their Settlement, was never so much as consulted about their Constitution, and took no kind of Notice of them till many Years after they were established; never attempted to meddle with the Government of them, till that Period when it destroy’d the Constitution of all Parts of the Empire, and usurp’d a Power over Scotland, Ireland, Lords and King. I except only the two modern Colonies, or rather Attempts to make Colonies, (for they succeed but poorly, and as yet hardly deserve the Name of Colonies) I mean Georgia and Nova Scotia, which have been hitherto little better than Parliamentary Jobbs. Thus all the Colonies acknowledge the King as their Sovereign: His Governors there represent his Person. Laws are made by their Assemblies or little Parliaments, with the Governor’s Assent, subject still to the King’s Pleasure to confirm or annul them. Suits arising in the Colonies, and Differences between Colony and Colony, are not brought before your Lords of Parliament, as those within the Realm, but determined by the King in Council. In this View they seem so many separate little States, subject to the same Prince. The Sovereignty of the King is therefore easily understood. But nothing is more common here than to talk of the Sovereignty of Parliament, and the Sovereignty of this Nation over the Colonies; a kind of Sovereignty the Idea of which is not so clear, nor does it clearly appear on what Foundations it is established. On the other hand it seems necessary for the common Good of the Empire, that a Power be lodg’d somewhere to regulate its general Commerce; this, as Things are at present circumstanc’d, can be plac’d no where so properly as in the Parliament of Great Britain; and therefore tho’ that Power has in some Instances been executed with great Partiality to Britain and Prejudice to the Colonies, they have nevertheless always submitted to it. Customhouses are established in all of them by Virtue of Laws made here, and the Duties constantly paid, except by a few Smugglers, such as are here and in all Countries; but internal Taxes laid on them by Parliament are and ever will be objected to, for the Reasons that you will see in the mentioned Examination.
Upon the whole, I have lived so great a Part of my Life in Britain, and have formed so many Friendships in it, that I love it and wish its Prosperity, and therefore wish to see that Union on which alone I think it can be secur’d and establish’d. As to America, the Advantages of such an Union to her are not so apparent. She may suffer at present under the arbitrary Power of this Country; she may suffer for a while in a Separation from it; but these are temporary Evils that she will outgrow. Scotland and Ireland are differently circumstanc’d. Confin’d by the Sea, they can scarcely increase in Numbers, Wealth and Strength so as to overbalance England. But America, an immense Territory, favour’d by Nature with all Advantages of Climate, Soil, great navigable Rivers and Lakes, &c. must become a great Country, populous and mighty; and will in a less time than is generally conceiv’d be able to shake off any Shackles that may be impos’d on her, and perhaps place them on the Imposers. In the mean time, every Act of Oppression will sour their Tempers, lessen greatly if not annihilate the Profits of your Commerce with them, and hasten their final Revolt: For the Seeds of Liberty are universally sown there, and nothing can eradicate them. And yet there remains among that People so much Respect, Veneration and Affection for Britain, that, if cultivated prudently, with kind Usage and Tenderness for their Privileges, they might be easily govern’d still for Ages, without Force or any considerable Expence. But I do not see here a sufficient Quantity of the Wisdom that is necessary to produce such a Conduct, and I lament the Want of it.
I borrow’d at Millar’s the new Edition of your Principles of Equity, and have read with great Pleasure the preliminary Discourse. I have never before met with any thing so satisfactory on the Subject. While Reading it, I made a few Remarks as I went along: They are not of much Importance, but I send you the Paper.
I know the Lady you mention, having, when in England before, met with her once or twice at Lord Bath’s. I remember I then entertain’d the same Opinion of her that you express. On the Strength of your kind Recommendation, I purpose soon to wait on her.
This is unexpectedly grown a long Letter. The Visit to Scotland, and the Art of Virtue, we will talk of hereafter. It is now time to say, that I am, with increasing Esteem and Affection, My dear Friend, Yours ever
B Franklin
Lord Kaims
 Endorsed: [By BF:] Copy of former Letter [In another hand:] Letters from Doctor Franklin [In a third hand:] 25 Feb. 1767.
[Address Sheet of the April 11 Version:]
Addressed: [By BF] To / The Rt. honourable Lord Kaims / Edinburgh/B Free Franklin
 Endorsed [In two different hands:] April 11. 1767 April 11, 1767
